ICJ_156_CertainDocumentsSeizure_TLS_AUS_2015-06-11_ORD_01_NA_00_EN.txt.                           INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                   QUESTIONS RELATING TO THE SEIZURE
                            AND DETENTION
                    OF CERTAIN DOCUMENTS AND DATA
                           (TIMOR‑LESTE v. AUSTRALIA)


                             ORDER OF 11 JUNE 2015




                                 2015
                          COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                    QUESTIONS CONCERNANT LA SAISIE
                            ET LA DÉTENTION
                   DE CERTAINS DOCUMENTS ET DONNÉES
                           (TIMOR‑LESTE c. AUSTRALIE)


                          ORDONNANCE DU 11 JUIN 2015




4 CIJ1080.indb 1                                           28/04/16 10:46

                                                 Official citation :
                      Questions relating to the Seizure and Detention of Certain Documents
                         and Data (Timor‑Leste v. Australia), Order of 11 June 2015,
                                            I.C.J. Reports 2015, p. 572




                                            Mode officiel de citation :
                       Questions concernant la saisie et la détention de certains documents
                       et données (Timor‑Leste c. Australie), ordonnance du 11 juin 2015,
                                          C.I.J. Recueil 2015, p. 572




                                                                                 1080
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157272-8




4 CIJ1080.indb 2                                                                              28/04/16 10:46

                                                     11 JUNE 2015

                                                        ORDER




                   QUESTIONS RELATING TO THE SEIZURE
                            AND DETENTION
                    OF CERTAIN DOCUMENTS AND DATA
                       (TIMOR‑LESTE v. AUSTRALIA)




                    QUESTIONS CONCERNANT LA SAISIE
                            ET LA DÉTENTION
                   DE CERTAINS DOCUMENTS ET DONNÉES
                       (TIMOR‑LESTE c. AUSTRALIE)




                                                     11 JUIN 2015

                                                    ORDONNANCE




4 CIJ1080.indb 3                                                    28/04/16 10:46

                     572 	




                                          INTERNATIONAL COURT OF JUSTICE

                                                                     YEAR 2015
        2015
       11 June
     General List                                                   11 June 2015
      No. 156

                          QUESTIONS RELATING TO THE SEIZURE
                                   AND DETENTION
                           OF CERTAIN DOCUMENTS AND DATA
                                                  (TIMOR‑LESTE v. AUSTRALIA)




                                                                       ORDER

                         The President of the International Court of Justice,
                        Having regard to Article 48 of the Statute of the Court and to Arti‑
                     cle 89, paragraphs 2 and 3, of the Rules of Court,
                        Having regard to the Application filed in the Registry of the Court on
                     17 December 2013, whereby the Democratic Republic of Timor‑Leste
                     instituted proceedings against Australia with respect to a dispute concern‑
                     ing the seizure on 3 December 2013, and subsequent detention, by “agents
                     of Australia of documents, data and other property which belongs to
                     Timor‑Leste and/or which Timor‑Leste has the right to protect under
                     international law”,
                        Having regard to the Order of 3 March 2014, by which the Court indi‑
                     cated the following provisional measures :
                          “(1) Australia shall ensure that the content of the seized material is
                               not in any way or at any time used by any person or persons to
                               the disadvantage of Timor‑Leste until the present case has been
                               concluded ;
                             �����������������������������������������������������������������������������������������������������������
                           (2) Australia shall keep under seal the seized documents and elec‑
                               tronic data and any copies thereof until further decision of the
                               Court ;
                             �����������������������������������������������������������������������������������������������������������
                           (3) Australia shall not interfere in any way in communications

                     4




4 CIJ1080.indb 572                                                                                                                          28/04/16 10:46

                     573 	           seizure and detention (order 11 VI 15)

                              between Timor‑Leste and its legal advisers in connection with the
                              pending Arbitration under the Timor Sea Treaty of 20 May 2002
                              between Timor‑Leste and Australia, with any future bilateral
                              negotiations concerning maritime delimitation, or with any other
                              related procedure between the two States, including the present
                              case before the Court” (Questions relating to the Seizure
                              and ­Detention of Certain Documents and Data (Timor‑Leste v.
                              Australia), Provisional Measures, Order of 3 March 2014, I.C.J.
                              Reports 2014, p. 161, para. 55),
                        Having regard to the Order of 28 January 2014, whereby the Court
                     fixed 28 April 2014 and 28 July 2014 as the time‑limits for the filing,
                     respectively, of the Memorial of Timor‑Leste and the Counter‑Memorial
                     of Australia,
                        Having regard to the Memorial and the Counter‑Memorial duly filed
                     by the Parties within the time‑limits thus fixed,
                        Having regard to the letters dated 17 June 2014, whereby the Parties
                     were informed that the oral proceedings would open on 17 September 2014,
                        Having regard to the joint letter dated 1 September 2014, whereby the
                     Agents of Timor‑Leste and Australia requested the Court “to adjourn the
                     hearing set to commence on 17 September 2014, in order to enable the
                     Parties to seek an amicable settlement”, and raised the possibility that the
                     Parties might jointly seek a variation of the Order indicating provisional
                     measures of 3 March 2014,

                        Having regard to the letters dated 3 September 2014, whereby the
                     ­ egistrar informed the Parties that the Court had decided, pursuant to
                     R
                     Article 54 of the Rules of Court, to grant their joint request to postpone
                     the oral proceedings,
                        Having regard to the letter dated 25 March 2015, whereby the Agent of
                     Australia indicated that his Government, “[i]n affirmation of its commit‑
                     ment to the peaceful settlement of the dispute” and in order “to move
                     forward in a constructive and positive manner to put this dispute behind
                     the Parties”, wished “to return the materials removed from the premises of
                     Collaery Lawyers on 3 December 2013”, and requested, pursuant to Arti‑
                     cle 76 of the Rules of Court, “a modification of the second of the provi‑
                     sional measures” indicated by the Court in its Order of 3 March 2014,
                        Having regard to the Order of 22 April 2015, by which the Court
                         “(1) Authorize[d] the return, still sealed, to Collaery Lawyers of all
                              the documents and data seized on 3 December 2013 by Australia,
                              and any copies thereof, under the supervision of a representative
                              of Timor‑Leste appointed for that purpose ;

                          (2) Request[ed] the Parties to inform it that the return of the docu‑
                              ments and data seized on 3 December 2013 by Australia, and any

                     5




4 CIJ1080.indb 574                                                                                  28/04/16 10:46

                     574 	            seizure and detention (order 11 VI 15)

                               copies thereof, has been effected and at what date that return took
                               place ; [and]
                           (3) Decide[d] that, upon the return of the documents and data seized
                               on 3 December 2013 by Australia, and any copies thereof, the
                               second measure indicated by the Court in its Order of 3 March
                               2014 shall cease to have effect” (Questions relating to the Seizure
                               and Detention of Certain Documents and Data (Timor‑Leste v.
                               Australia), Request for the Modification of the Order indicating
                               Provisional Measures of 3 March 2014, Order of 22 April 2015,
                               I.C.J. Reports 2015, pp. 560-561, para. 21) ;

                        Whereas, by a joint letter dated 15 May 2015 and received in the
                     ­ egistry on the same day, the two Parties, in accordance with the
                     R
                     Court’s Order of 22 April 2015, confirmed the return by Australia on
                     12 May 2015 of the documents and data seized on 3 December 2013 ;

                       Whereas, by a letter dated 2 June 2015 and received in the Registry on
                     the same day, the Agent of Timor‑Leste, stating that
                           “[f]ollowing the return of the seized documents and data by Australia
                           on 12 May 2015, Timor‑Leste successfully achieved the purpose of its
                           Application to the Court, namely the return of Timor‑Leste’s rightful
                           property, and therefore implicit recognition by Australia that its
                           actions were in violation of Timor‑Leste’s sovereign rights”,

                     notified the Court that his Government wished to discontinue the pro‑
                     ceedings ;
                        Whereas a copy of that letter was immediately communicated to the
                     Government of Australia, which was informed that the President of the
                     Court, acting pursuant to Article 89, paragraphs 2 and 3, of the Rules of
                     Court, had fixed 10 June 2015 as the time‑limit within which Australia
                     could state whether it objected to the discontinuance ;
                        Whereas, by a letter dated 9 June 2015, and received in the Registry on
                     the same day, the Agent of Australia informed the Court that his Govern‑
                     ment had no objection to the discontinuance of the proceedings as
                     requested by Timor‑Leste, and whereas the Agent reaffirmed the state‑
                     ment made in his letter dated 25 March 2015 that “Australia’s request to
                     return the material was an affirmation of Australia’s commitment to the
                     peaceful settlement of the dispute in a constructive and positive manner
                     to put it behind the Parties”, and added that “[n]o other implication
                     should be drawn from Australia’s actions” ;
                       Places on record the discontinuance by the Democratic Republic of
                     Timor‑Leste of the proceedings instituted by its Application filed on
                     17 December 2013 ; and
                         Directs that the case be removed from the List.

                     6




4 CIJ1080.indb 576                                                                                   28/04/16 10:46

                     575 	           seizure and detention (order 11 VI 15)

                        Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this eleventh day of June two thousand and
                     fifteen, in three copies, one of which will be placed in the archives of the
                     Court and the others transmitted to the Government of the Democratic
                     Republic of Timor‑Leste and the Government of Australia, respectively.

                                                                 (Signed) Ronny Abraham,
                                                                             President.
                                                               (Signed) Philippe Couvreur,
                                                                             Registrar.




                     7




4 CIJ1080.indb 578                                                                                  28/04/16 10:46

                     PRINTED IN FRANCE



                                         ISSN 0074-4441
                                         ISBN 978-92-1-157272-8




4 CIJ1080.indb 580                                                28/04/16 10:46

